Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 1 of 17 Page|D #:935

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
JAMES THOMPSON, )
)
Plaintiff, )
) No. 17 C 3607

v. )

) Chief Judge Rubén Castillo
SUTHERLAND GLOBAL SERVICES, )
INC., )
)
Defendant. )

MEMORANDUM OPINION AND OR])ER

 

J ames 'l`hompson (“l)laintiff”), on behalf of himself and a putative class of individuals
Who allegedly received unsolicited telephone calls, brings this action against Sutherland Global
Services, lnc. (“Defendant”) pursuant to the Telephone Consumer Protection Act (“TCPA”), 47
U.S.C. § 227. (R. 40, Second Am. Compl. W 44-61.) Before the Court is Defendant’s renewed
motion to compel arbitration and stay this case pending arbitration pursuant to the F ederal
Arbitration Act (“FAA”), 9 U.S.C. §§ 3-4. (R. 69, Renewed Mot. at 1; R. 69-1, Mem. at 12.) For
the reasons stated below, the Court grants Defendant’s motion.

BACKGROUND

The following facts are undisputed unless otherwise stated The Court presumes
familiarity with the material facts and allegations as described in its order issued on September
24, 20l8, which related to Defendant’s previous motion to compel arbitration (R. 66, Order.) To
sunimarize, Plaintiff is an individual Who resides in the Northein District of illinois and allegedly n
received unsolicited phone calls from Defendant about AT&T U-Verse Internet service. (Id. at
l-Z.) Defendant is a New Yorl< corporation headquartered in Pittsfield, New York, that AT&T

Services, Inc. (“AT&T”) contracted with to call AT&T customers (Id.)

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 2 of 17 Page|D #:936

Plaintiff registered for AT&T’s U-verse Internet service and accepted the accompanying
terms of service in March 2016. (Ia’. at 2.) The terms of service provide that “AT&T and you
agree to arbitrate all disputes and claims between you and AT&T.” (R. 49-3 at 22, Terms of
Seryice.) “AT&T” is defined in the terms of service to include “AT&T Corporation’°1 and all
local entities that provide AT&T U-Verse lnternet service, which for Plaintiff-who resided in
illinois_was Illinois Bell Telephone Company (“Illinois Bell”). (Id. at 6, 29 n.l .) The arbitration
agreement states that any references to “‘AT&T,’ ‘you,’ and ‘us’ include our respective
subsidiaries, affiliates, agents, employees, predecessors in interest, successors, and assigns, as
Well as all authorized or unauthorized users or beneficiaries of [U-verse] . . , under this or prior
Agreements[.]” (Id. at 22.) The arbitration agreement covers “[c]laims arising out of or relating
to any aspect of the relationship between us[;] . . . [c]laims that arose before this or any prior
Agreernent . . . [;] [c]laims that are currently the subject of purported class action litigation in
which you are not a member of a certified class[;]” and “[c]laims that may arise after the
termination of this Agreement.” (Id.)

l\/Iichael Shannon Bar‘ker (“Barker”), AT&T’s Vice President of Service Delivery,
declares that AT&T hired Defendant to make phone calls to AT&T customers as part of AT&T’s
proactive churn management (“PCM”) program2 (R. 69-2, Barker Decl. at 1-2.) The services

under this program were carried out in accordance with a “Call Center Master Service

 

1 This entity is affiliated with but a different entity than AT&T Services, lnc., the entity that the Court
refers to in this opinion as “AT&T.”

2 AT&T’s PCM program identified customers who were likely to “churn,” or cancel or reduce services,
and took steps to retain those customers (See R. 69-2, Barker Decl. at 4; R. 70-2, PCM Order at 3.)

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 3 of 17 Page|D #:937

Agreement” (“l\/[SA”) and a separate work order (“PCM Order"’).3 (Ici.) Under the PCl\/I Order,
Defendant Was to provide English and Spanish customer service support over the telephone to
AT&T customers for the purpose of reducing AT&T customer churn by, among other things,
proactively troubleshooting and resolving customer connectivity, home cornputer, and network
issues. (Id. at 4; R. 70-2, PCM Order at 3.) Pursuant to the PCM program, Defendant made three
calls to Plaintiff on December 24, 2015. (R. 69-2, Barker Decl. at 5 ; R. 69-3, Baker Decl. EX. C.
at 2.) Defendant placed these calls because Plaintiff had registered for AT&T°s U-Verse service
but had not yet installed the necessary equipment (Id.)

Under the MSA and PCI\/l Order, AT&T reserved the right to set Defendant’s target call
volume, the number of Defendant’s employees working on the PCM program, and the personnel
structure for the PCM program (R. 7()»2, PCM Order‘ at 3-5.) AT&T also retained the right to be
notified if any employment changes occurred, to set the hours that Defendant’s employees would
be available to worl<, and to designate the location from which Defendant’s services Would be
provided (Id.) fn addition, AT&T reserved the right to choose and provide the technology that
Defendant used to carry out PCM services. (Ia’. at 5~8.)

Kr'istina Carter (“Carter”), AT&T’s Lead Product l\/farl<eting Manager, declares that
AT&T retained control over both the manner and means of Defendant’s calls on AT&T’s behalf,
and that AT&T required Defendant to hold itself out as AT&T when making calls to AT&T
customers (R. 69-4, Carter Decl. at 3.) The customers to be called by Defendant Were selected

by AT&T. (Id. at 3~4.) Any data generated from Defendant’s calls were provided to AT&T. (Ia'.

 

3 Where the Court cites or discusses portions of a document filed under seal, it is because the Court has
determined that those portions of the document were improperly filed under seal. See In re Specht, 622
F.Sd 697, 701 (7th Cir. 2010) (“Documents that affect the disposition of federal litigation are
presumptively open to public view, even if the litigants strongly prefer secrecy, unless a statute, rule, or
privilege justifies confidentiality.”).

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 4 of 17 Page|D #:938

at 4.) AT&T prepared training materials for Defendant’s customer service representatives to use,
Defendant’s managers Were directly trained by AT&T personnel, and AT&T placed an onsite
manager with Defendant who “was responsible for overseeing [Defendant].” (Id. at 5-'7.)
Additionally, Defendant’s employees were instructed by AT&T to tell AT&T customers that the
calls were from “AT&T customer service” and not Defendant. (Id_ at 4.) AT&T also provided
scripts for Defendant’s employees to follow when making calls to AT&T customers (Id.)

Though Defendant had freedom to hire its own employees, AT&T “set the head count”
for the PCM program, and Defendant’s employees “were segregated from representatives fwho]
worked on other . . . projects, including other work [Defendant] did for AT&T.” (Id. at 5.) AT&T
obligated these employees “to have their own floor space at [Defendant’s] call centers that
required badge access[,] and to not share computers, printers, or other equipment with other
[Defendant] proj ects.” (Id.) AT&T held weekly performance meetings with Defendant that
involved “measuring [Defendant’s] results against AT&T’s targets according to a variety of
metrics identified by AT&T,” (Ia’. at 6.) AT&T also held regular meetings to address
Defendant’s performance, and AT&T had access to Defendant’s call centers to conduct regular
site visits and review Defendant’s Work. (Id. at 5-6.) AT&T even had control over the music that
AT&T customers would listen to when Defendant placed them on hold. (R. 70-2, PCM Order at
1 7 .)

PROCEDURAL HIST()RY

On l\/lay l2, 20l7, Plaintiff filed a complaint against AT&T Corporation alleging
violations of the TCPA. (R. 1, Compl. 1[‘“ 25-42.) Plaintiff amended his complaint twice, and the
second amended complaint, filed on May lO, 2018, is the operative complaint (R. 40, Second

Am. Compl.) lt advances one count for violation of the TCPA against AT&T, lllinois Bell, and

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 5 of 17 Page|D #:939

Defendant for the allegedly unsolicited calls that Plaintiff received (Id. 11 2, 5, 15-52.) Plaintiff
brings this action on behalf of himself and a putative class consisting of persons who received
phone calls from Defendant on or after May l2, 2013, and persons who received a pre-recorded
message from Defendant. (Id. fill 53~61.) On June l9, 2018, Plaintiff voluntarily dismissed
AT&T and lllinois Bell from this action without prejudice (R. 57, Voluntary Dismissal.)

On lune 15, 2018, Defendant moved to compel arbitration (R. 56, Fir‘st Mot. at 3.) The
Court denied Defendant’s motion without prejudice, finding that the UFVerse terms of service
are enforceable and rejecting Plaintiff’ s argument of unconscionability (R. 66, Order at 12.) The
Court concluded, however, that Defendant had failed to provide sufficient evidence that it was
AT&T’s agent so as to warrant the arbitration agreement’s application in this case. (Id. at 12-15.)
As a result, the Court permitted Plaintiff to take discovery on the relationship between Defendant
and AT&T to test whether Defendant was AT&T’s agent. (Id. at 16-17.)

On lanuary ll, 2019, after discovery concluded on the agency issue, Defendant filed a
renewed motion to compel arbitration (R. 69, Renewed Mot.; R. 69-1, Mem.) Defendant argues
that it acted as AT&T’s agent when it made calls to Plaintiff, thereby making the arbitration
agreement enforceable as to any dispute between Plaintiff and Defendant. (R. 69-1, Mem. at
8!12.) In support of its motion, Defendant presents declarations from AT&T employees and the
contract between Defendant and AT&T. (R. 69-2, Barker Decl.; R. 69-4, Carter Decl.)

Defendant argues that this evidence shows it was AT&T’s agent because AT&T retained
significant control over how Defendant was to carry out its obligations (R. 69-l, Mem. at 8-9,)
Defendant also contends that it had actual authority to affect AT&T’s legal relationships (Id. at
10-1 l .) Defendant argues that, as a result, any disputes between it and Plaintiff are covered by

the arbitration agreement in the U-Verse terms of service. (Id. at l2.)

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 6 of 17 Page|D #:940

Plaintiff, on the other hand, argues that no enforceable arbitration agreement exists
between Plaintiff and Defendant. (R. 75, Resp. at 4-8.) In Plaintiff s view, the calls at issue arose
before Plaintiff accepted the online terms of service containing the arbitration provision (Icf.)
Plaintiff also argues that Defendant has no right to enforce Plaintiff’s arbitration agreement with
AT&T because Defendant is neither a party to that contract nor an intended beneficiary under the
contract (Id. at 8-9.) Plaintiff contends that the arbitration agreement is between Plaintiff and
lllinois Bell and lllinoz's Bell ’s agents, not between AT&T and its agents (Id.) Thus, according to
Plaintiff, it does not matter if Defendant was AT&T’s agent because the arbitration agreement
only covers lllinois Bell’s agents (Id.) Finally, Plaintiff argues that Defendant was not an agent
of AT&T but instead hired by AT&T as an independent contractor. (Ia’. at 9-15.)

LEGAL STANDARD

Under the FAA, courts compel arbitration if the following three elements are shown: “(l)
an agreement to arbitrate, (2) a dispute within the scope of the arbitration agreement, and (3) a
refusal by the opposing party to proceed to arbitration.” anich Am. Ins. Co. v. War‘ts lndns., Inc. ,
466 F.3d 577, 580 (7th Cir. 2006). The U.S. Court of Appeals for the Seventh Circuit has
established three bedrock principles related to the enforcement of arbitration agreements: (l) that
the FAA “evinces a national policy favoring arbitration;” (2) “an arbitration agreement generally
cannot bind a non-signatory;” and (3) “arbitration agreements generally are enforceable against
non-signatories only in a handful of limited circumstances, depending on the applicable state
law.”A.D. v. Credif One chk, NA., 885 F.3d 1054, 1059-60 (7th Cir. 2018) (inter'nal quotation
omitted). “These limited exceptions are: (l) assumption, (2) agency, (3) estoppel, (4) veil

piercing, and (5) incorporation by reference.” Id. at 1060.

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 7 of 17 Page|D #:941

While arbitrability of a dispute is generally a question of law, the FAA provides for a jury
trial if there is a factual dispute about whether an arbitration agreement was made. Scheurer v.
Fromm Family Foods LLC, 863 F.3d 748, 751 (7th Cir. 2017). Accordingly, “[j]ust as in
summary judgment proceedings, a party cannot avoid compelled arbitration by generally denying
the facts upon which the right to arbitration rests; the party must identify specific evidence in the
record demonstrating a material factual dispute for trial.” Tz`nder v. Pl'nkerton Sec., 305 F.3d 728,
735 (7th Cir. 2002). Furtherrnore, “[i]n deciding whether the party opposing . . . compelled
arbitration has identified a genuine issue of material fact for trial, the evidence of the non-movant
is to be believed and all justifiable inferences are to be drawn in his favor.” Id (intemal
quotations omitted).

Once a district court determines that the parties have agreed to arbitrate, the court must
compel arbitration and, upon application by one of the parties, stay the trial of the action until
arbitration is completed Paragon Micro, Inc. v. Bnndy, 22 F. Supp. 3d 880, 887 (N.l). Ill. 2014)
(citing 9 U.S,C. §§ 3~4). Although state law applies to issues of contract formation, “[o]nce it is
‘ clear . . . that the parties have a contract that provides for arbitration of some issues between
them, any doubt concerning the scope of the arbitration clause is resolved in favor of arbitration
as a matter of federal law.” Gore v. Allrel Commc ’ns, LLC, 666 F.3d 1027, 1032-33 (7th Cir.
2012) (citing Moses H. Cone Mem ’l Hosp. v. Mercury Conslr. Corp., 460 U.S. 1, 24-25 (1983)).

ANALYSIS
l. Plaintifi’s Challenges to Enforeeability of the Arbitration Agreement

The majority of Plaintiff” s response is directed toward the enforceability of the arbitration

agreement between Plaintiff and Defendant, (R. 75, Resp. at l~9), despite the fact that the Court

addressed the arbitration agreement’s enforceability in a prior order. (See R. 66, Order at 12.) For

 

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 8 of 17 Page|D #:942

the sake of completeness, however, the Court considers Plaintifi” s argument that the arbitration
agreement is not enforceable because Defendant is not a party or signatory to the arbitration
agreement (R. 75, Resp. at 8-9.)

The U-Verse terms of service provide that it “is a binding agreement between you . . . and
the AT&T entity that provides the Service[.]” (R. 49-3 at 6, Terms of Service.) “AT&T” is
defined in the terms of service as “your local AT&T telephone company,” which for Plaintiff_
an lllinois customerWiS lllinois Bell. (Id. at 6, 29 n.l.)

The arbitration agreement within the terms of service includes even more parties to that
agreement, as it provides that “AT&T and you agree to arbitrate all claims between you and
AT&T,” and “AT&T” is defined to include lllinois Bell as well as its “affiliates, agents,
employees, predecessors in inter‘ests, successors, and assigns[.]” (Id. at 22.) Thus, the parties to
the arbitration agreement are illinois Bell as well as lllinois Bell’s “affiliates.” (Ia'.)

The Court concludes that Defendant was acting as an lllinois Bell “affiliate” when it
called Plaintiff and therefore is a party to the arbitration agreement in the U-Verse terms of
service. See, e.g., Dr. Roberr L. Meinders, D.C., le. v. Um`fedHealf/'zcare, Inc., 800 F.3d 853,
857 (7th Cir. 2015) (“The general rule, of course, is that an arbitration agreement binds only the
parties to that agreement.”). Specifically, in response to interrogatories issued to AT&T
Corporation, AT&T Corporation stated that AT&T-affiliated companies called Plaintiff as part
of the PCl\/f program. (R. 29-1, Defs.’ Resps. at 3-6, 10.) These responses also provide that the
calls to Plaintiff were from “AT&T affiliates” made to “customer contact numbers provided by
the individuals” who signed up for U-Verse. (Id. at 10.) Plaintiff provides no evidence

contradicting this evidence which shows that Defendant, the company that called AT&T

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 9 of 17 Page|D #:943

customersJ was an affiliate of AT&T Corporation and its related companies such as lllinois Bell.
Thus, Defendant is covered by the arbitration agreement as an “affrliate” of lllinois Bell.

Additionally, Defendant can invoke the arbitration agreement because AT&T is a party to
the arbitration agreement, and Defendant was acting as AT&T’s agent when it called Plaintiff.
Plaintiff does not dispute that AT&T is lllinois Bell’s affiliate (R. 29-l, Defs.’ Resps. at 3-6;
R. 40, Second Am. Compl. ill 11-13.) Thus, it is undisputed that AT&T is a party to the
arbitration agreement because the arbitration agreement is between Plaintiff on the one hand and
lllinois Bell and its “affiliates, agents, employees, predecessors in interests, successors, and
assigns” on the other hand. (R. 49-3 at 22, Terms of Service.) A non-signatory to an arbitration
agreement can enforce the agreement if the non~signatory is the agent of a party to the arbitration
agreement Peach v. CIM Ins. Corp., 816 N.E.2d 668, 671 (lll. App. Ct. 2004). As discussed at
length below, Defendant is the agent of AT&T who is a party to the arbitration agreement;
therefore, Defendant has standing to enforce the arbitration agreement because Defendant’s calls
were made within the scope of the agency relationship between Defendant and AT&T. See, e. g.,
Griffz`s v. Wells Fcrrgo Advisor‘s, LLC, No. 13 CV 8372, 20l4 WL 3027683, at *5 (N.D. lll. .luly
3, 2014) (non~signatory could enforce arbitration agreement because he was an agent of a party
to the arbitration agreement and the misconduct alleged was related to duties the non~signatory
performed within the scope of the agency relationship). Accordingly, the Court rejects Plaintiff" s
challenges to the enforceability of the arbitration agreement

Plaintiff also argues that he agreed to the U-Verse terms of service and accompanying
arbitration agreement in March 2016, which was after the phone calls Defendant placed in
December 2015. (R. 75, Resp. at 5-8.) Therefore, according to Plaintiff, the arbitration agreement

could not cover disputes related to the December 2015 phone calls. (Id.) This argument fails

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 10 of 17 Page|D #:944

because the arbitration agreement expressly applies to “[c]laims that arose before this or any
prior Agreement” relating to the U-Verse service. (Id.) The arbitration agreement here covers
claims related to the U-Verse service, was contained within the U-Verse terms of service, and
Defendant’s calls to Plaintiff related to the U-Ver‘se service. (See R. 49-3 at 6, 22.) Thus, unlike
Plaintiff’ s cited authorities, the Court is satisfied that Plaintiff’s dispute bears enough relation to
the subject matter of the U-Verse terms of service and the accompanying arbitration agreement
such that the parties must proceed to arbitration Cj.' Tz'llman v. The Hertz Corp., No. 16 C 4242,
20l6 WL 5934094, at *2 (N.D. lll. Oct. ll, 2016) (“An arbitration agreement is logically and
necessarily tied to the underlying contract that specifies arbitration as the agreed upon method of
dispute resolution.”).

Finally, Plaintiff contends that because AT&T failed to expressly identify Defendant as
an intended third-party beneficiary in the arbitration clause, the Court should not compel
arbitration (R. 75, Resp. at 9.) A third-party beneficiary is just one of the types of parties who
are not parties to an arbitration agreement but have standing to enforce the agreement See A.D.
v. Credz't One Bank, NA., 885 F.3d at 1059-60. The Court has found that Defendant can enforce
the arbitration agreement as a party to that agreement and as an agent of a party to the arbitration
agreement; thus, there is no need for Defendant to rely on a third-party beneficiary theory to
enforce the arbitration agreement Nevertheless, the Court is unpersuaded by Plaintiff’ s argument
that Defendant is not a third-party beneficiary to the arbitration agreement

Under lllinois law, for Defendant to be a third-party beneficiary of the arbitration
agreement the agreement must have been made “for the direct benefit of’ Defendant, and such
benefit “must affirmatively appear from the language” of the arbitration agreement Brown v.

Worldpac, fric., l\lo. 17 CV 6396, 2018 WL 656082, at *3 (N.D. lll. Feb. l, 2018) (internal

10

 

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 11 of 17 Page|D #:945

quotations and emphasis omitted) (applying illinois law). The arbitration agreement need not
identify Defendant by narne, “but it must be identified in some manner, for example, by
describing the class to which it belongs.” Id. at *3; See also Conr’l Cas. Co. v. Am. Na.t. Ins. Co.,
4l7 F.3d 727, 734 (7th Cir. 2005) (applying the same principle under lllinois law). For example,
in Brown v. Worldpac, Inc., No. 17 CV 6396, 2018 WL 656082, at *3 (N.D. lll. Feb. 1, 2018),
the court found that the defendant’s customer could enforce an arbitration agreement as a
third-party beneficiary because the arbitration agreement, although it did not explicitly name the
defendant’s customer, covered all disputes involving the defendant “or‘ its customers.” Brown,
2018 WL 656082, at *3-4 (emphasis omitted); see also Manor v. Copart Inc., No. 17-CV-2585,
2017 WL 4785924, at *4 (N.D. lll. Oct. 24, 2017) (subsidiary was a third-party beneficiary of the
arbitration agreement because it was a subsidiary of a company that was a party to the arbitration
agreement, and the agreement defined the company as including all of its subsidiaries).

The arbitration agreement in the U-Verse terms of service identifies the class to which
Defendant belongs_lllinois Bell’s “affiliates.” (R. 49-3 at 22, Terms of Service.) There is also a
clear intent in the arbitration agreement to benefit lllinois Bell’s affiliates and provide them the
legal right to dispute claims with Plaintiff in arbitration (Id.) Thus, like the defendant’s customer
in Brown, Defendant can enforce the arbitration agreement as a third-party beneficiary because it
is an affiliate of lllinois Bell. See Brown, 2018 WL 656082, at *3-4; Mcmor, 2017 WL 4785924,
at *4. Accordingly, whether under a theory of agency, third-party beneficiary, or simply
Defendant being a party to the arbitration agreement, Defendant has the right to enforce the
arbitration agreement against Plaintiff. The Court, therefore, compels arbitration and stays this

case. See 9 U.S.C. §§ 3-4; Paragon Micro, Inc., 22 F. Supp. 3d at 887.

11

 

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 12 of 17 Page|D #:946

II. Agency

Next, the parties dispute whether Defendant was AT&T’s agent such that Defendant has
the right to enforce the arbitration agreement against Plaintiff. (See R. 75, Resp. at 9-15.) T he
test to determine whether a principal-agent relationship exists is whether the alleged principal
has the right to control the alleged agent, and whether the agent can affect the legal relationships
of the principal Uesco Indus., Inc. v. Poolman of Wis., Inc., 993 N.E.2d 97, ll2 (lll. App. Ct.
2013); see also see also Wilson v. Edward Hosp., 98l N.E.2d 971, 978 (lll. 2012) (describing the
elements of a principal-agent relationship). “Principal among these considerations is the right to
control the manner that the work is done.” Taylor v. Kohli, 642 N.E.2d 467, 468 (lll. 1994).
Therefore, for Defendant to establish a principal-agent relationship between itself and AT&T, it
must show that (l) AT&T had the right to control Defendant; and (2) that Defendant had the
power to affect AT&T’s legal relationships See Uesco Indus., Inc., 993 N.E.Zd at 112', Wilson,
981 N.E.2d at 978. The Court addresses each element in turn.

A. Right to Control

AT&T retained the services of Defendant and tasked Defendant with making phone calls
as part of AT&T’s PCl\/f program. (R. 69-2, Barker Decl. at 2.) Defendant however, was not
given freedom to carry out tasks as it saw fit; instead, AT&T retained a significant level of
control over the manner and means in which Defendant performed services for AT&T. (R. 69~4,
Carter Decl.; R. 70-1, MSA', R. 70-2, PCM Order.) “A hallmark of the principal/agent
relationship is the principal’s right to control the conduct of the agent.” Wis. Cem‘. le. v.

Tz`Energy, LLC, 894 F.3d 851, 858 (7th Cir. 2018). The right of control, not the actual exercise of

12

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 13 of 17 Page|D #:947

control, is the principle factor in distinguishing a servant from a contractor. McNemey v.
Allamuradav, 84 N.E.3d 437, 454 (lll. App. Ct. 20l7).

Because AT&T exerted significant control over Defendant, the Court finds that the first
prong of the agency analysis is satisfied See Uesco lnalas_, Inc., 993 N.E.2d at 112. AT&T’s
control over Defendant can be grouped into two categories: (1) control over Defendant’s
customer calls, and (2) control over employment decisions and supervision of Defendant’s work.

1. Customer Calls

AT&T exercised significant control over Defendant by controlling the manner and means
by which Defendant was to call and speak to AT&T’s customers Specifically, AT&T required
Defendant to use an AT&T-approved script. (R. 69-4, Carter Decl. at 4; R. 69-2, Barker Decl. at
3 .) AT&T also had the right to control which customers could be called, and AT&T provided
Defendant with its confidential customer list. (R. 69-4, Carter Decl. at 3.) Defendant could not
deviate from this list. (Id.) AT&T even had control over the call volume and reserved the right to
change the call volume as it saw fit. (R. 69-2, Barker Decl. at 4; R. 70-2, PCl\/l Order at 5.)

Notably, the core service Defendant provided AT&T was making phone calls to AT&T
customers, (R. 70-2, PCM Order at 4); therefore, it is significant that AT&T retained and exerted
control over how those phone calls would be placed AT&T had control over almost every
decision that Defendant might have encountered, from the number of calls Defendant had to
make to the precise words Defendant was authorized to say to AT&T customers (R. 69-4, Carter
Decl. at 3-4.) AT&T even controlled the music Defendant played when an AT&T customer was
placed on hold (R. 70-2, PCl\/l Order at 17.) This undisputed evidence is enough to satisfy the

control prong of the agency analysis See, e.g., Thomas v. Wearhergaard Constr. Co., 42 N.E.Bd

13

 

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 14 of 17 Page|D #:948

21, 24-26 (lll. App, Ct. 2015) (affirming agency finding where a sales representative was given a
script and instructed to hold herself out as working for defendant).

2. Control over Employrnent Decisions and AT&T’s Supervision of
Defendant

AT&T also controlled how Defendant was to allocate its resources on the PCl\/f program
through Defendant’s staffing, training, discipline, and equipment decisions (R. 69-2, Barker
Decl. at 4; R. 70-2, PCM Order at 3-14.) This control is also more than enough to satisfy the first
element of the agency analysis

ln Brrmy`en v. Bethalta Pizza, LLC, 18 N.E.?>d 215, 239-40 (lll. App. Ct. 2014), for
example, the court held that an agreement between the parties, an operating manual, and the
franchisor’s contract with the franchisee’s employees provided ample evidence that “[the
defendant] had the right to control many aspects of [the purported agent’s] daily operations.” lai
at 240. Therefore, the court reasoned that the first prong of the agency test was satisfied because
the agreements allowed the franchisor to control “employment decisions, training, safety, daily
maintenance, wage and hour requirements record-keeping, supervision and discipline of
employees and hiring and firing[.]” Id.

Sirnilar to the franchisor in Bramjen, AT&T retained significant control over Defendant’s
employment and stafhng decisions (R. 69~2, Bar‘ker Decl. at 4', R. 70-2, PCM Order at 4-14.)
For example, AT&T required that Defendant segregate a space (requiring security badge access)
for Defendant’s employees assigned to the PCl\/l program and required that the equipment those
employees used be exclusively used for the PCM program. (R. 70-2, PCM Order at 5-8.) AT&T
went even further by controlling the training of Defendant’s employees and obligating Defendant

to build a “customer simulation la ” for its employees “to learn how to troubleshoot AT&T

14

 

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 15 of 17 Page|D #:949

customer pr‘oblems.” (Id. at 7.) AT&T also required Defendant’s employees to meet a certain
amount of training hours set by AT&T. (Id. at 18-19.)

Finally, AT&T carefully supervised how Defendant carried out its obligations AT&T
required Defendant to provide daily reports and a detailed quality assurance plan. (Ia’. at 9-14.)
AT&T placed an onsite manager with Defendant who monitored Defendant’s work. (R. 69-4,
Carter Decl. at 5-7.) AT&T also had the right to conduct regular site visits at Defendant’s
offices (R. 70-l, lvlSA at 3.) Accordingly, the control prong in the agency analysis is satisfied in
this case. See Brunrjen, 18 N.E.3d at 239-41.

B. Defendant was authorized to affect AT&'I"s legal relationships

Turning to the second prong of the agency analysis, whether Plaintiff was authorized to
affect AT&T’s legal relationships see Uesco Indus., lnc., 993 N.E.2d at 112, Defendant has
presented undisputed evidence showing that it had the authority to affect AT&T’s legal
relationships “Agency may be actual or apparent.” Paul v. ING Fin. Parlners Inc., No.
3-09-0588, 2010 WL 8544601, at *5 (lll. App. Ct. 2010). “Actual agency occurs by either
express or implied authority.” Ia’. “An agent has express authority when the principal explicitly
grants the agent authority to perform a particular act.” Id. A contract that explicitly creates an
agency relationship is the most basic example of actual authority. E.g., Zahl v. Krtgpa, 850
N.E.2d 304, 3 ll (lll. App. Ct. 2006). “lmplied authority is actual authority proved by
circumstantial evidence or authority that is inherent in an agent’s position.” Id.

The Court finds that the undisputed evidence leads to the conclusion that Defendant had
actual authority to bind AT&T. The MSA and PCl\/l Order give Defendant express authority to
make calls to customers representing itself as “AT&T,” to solicit AT&T customers for additional

AT&T services, and to close sales for AT&'I"s U-Verse service. (R. 70-l, i\/ISA at 14; R. 70-2,

15

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 16 of 17 Page|D #:950

PCl\/l Order at 3-4.) This fits squarely within the realm of actual authorityl See szfo v. lllini
Manors, Inc., 940 N.E.2d 229, 233 (lll. App. Ct. 2010) (observing that actual authority “may be
granted through a written contract”).

Thus, the Court concludes that the second prong of the agency analysis is satisfied See
Uesco Indus., Inc., 993 N.E.2d at 112. With both elements of the agency test satisfied, the Court
finds that Defendant was acting as AT&T’s agent when it made the phone calls to Plaintiff. See
id. Accordingly, the Court must compel arbitration because, as explained above, AT&T is a party
to the arbitration agreement and Defendant has standing to compel arbitration as AT&T’s agent.
See Grz`]j(is, 20l4 WL 3027683, at *5; Peach, 816 N.E.2d at 671.

The Court rejects Plaintiff’ s arguments challenging the agency relationship between
Defendant and AT&T. First, Plaintiff argues that Defendant is not AT&T’s agent because AT&T
identifies Defendant as an independent contractor in the l\/ISA. (R. 75, Resp. at 9-10.) The
MSA’s independent contractor clause provides, however, that Defendant “is engaged in an
independent business and, except as specifically provided herein, shall perform all obligations
under this Agreement as an independent contract[.]” (R. 70~1, MSA at 2 (emphasis added).) That
clause does not apply here because the MSA unambiguously carves out an exception to this
provision for when Defendant is making marketing calls to AT&T customers (Id.) Because this
case involves marketing calls to Plaintiff, (R. 69-4, Carter Decl. at 6), Defendant acted as
AT&T’s agent and not an independent contractor.4

In addition, lllinois agency law requires courts to rely on the facts of each case to

determine whether an agency relationship exists regardless of contractual labels A written

 

4 Plaintiff argues that these were not marketing phone calls, but Defendant presents unrebutted evidence
showing that these calls were designed to retain paying custolners, and that the PCM program was
overseen by AT&T’s marketing division. (R. 69-4, Carter Decl. at 6.)

l6

 

 

Case: 1:17-cv-03607 Document #: 81 Filed: 04/03/19 Page 17 of 17 Page|D #:951

contract is not conclusive of the relationship between the alleged agent and the alleged principal
Brtmljen, 18 N.E.3d at 239. Thus, even if the agreement between AT&T and Defendant had
exclusively labeled Defendant as an “independent contractor,” lllinois agency law requires the
Court to look beyond that provision and find that Defendant is AT&'l"s agent because the
evidence shows AT&T had control over Defendant and that Defendant could affect AT&rl""s
legal relationships Sce id. at 239-42. Accordingly, the Court grants the motion to compel
arbitration
CONCLUSION
For the foregoing reasons, Defendant’s renewed motion to compel arbitration (R. 69,

Renewed Mot.) is GRANTED. 'l` he Court STAYS all further proceedings in this matter until the

ENTERED: fog

Chief Judge Rubén Castillo
Uuited States District Court

parties have completed arbitration of this dispute

 

Dated: April 3, 2019

17

 

